Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim, 
Claim 6 Line(s) 2, delete the term “a second cut" and insert “the second cut". 
Reasons for Allowance
Claim(s) 1-11, 21-25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-11, 21-25, and 27-29 have been allowed because the prior art does not anticipate or make obvious the invention of a method of severing a continuous reinforcement from a printhead at conclusion of an event during fabrication of a composite structure comprising:
responsively causing the cutting mechanism to make a second cut of the continuous reinforcement at a second distance away from the outlet of the printhead
the second distance being different from the first distance
causing the cutting mechanism to sever the continuous reinforcement at a distance away from the outlet of the print head to leave a tail of the continuous reinforcement extending out of the outlet.
The examiner notes that just because the following apparatuses are capable of performing a second cut at a second distance, they do not anticipate the method as claimed.
 The closest prior art of record are as follows:
NIARDELLO (US-20170157851-A1) teaches a process of extruding fiber reinforcements for composites. NIARDELLO proposes using a knife blades 54 moved on actuators 56. A small piece of filament is left to at the start of the next run (Paragraph(s) 0047-0048). However, NIARDELLO does not teach that the knife blades 54 that are moved on actuators 56 is capable of making a second cut at a second distance that is different from the first distance.
LIPSKER (US-6153034-A) teaches a cutter for cutting the wire after being dispensed by the wire dispenser (Column 2 Line(s) 34-40); however, LIPSKER fails to anticipate or show as obvious in combination or alone a composite structure being formed from the resulting first cut then a tail being provided at the outlet of the wire dispenser. The examiner notes that this is not in the field of composites; further, there is no evidence moving the outlet away from the structure to provide clearance for the cutter.
BHEDA (US-20140232035-A1) teaches an apparatus for extruding thermoplastic material such as fiber strands through an extrusion needle (Paragraph(s) 0118).  The nozzle has a cutting mechanism 122-4 at the end of it (Figure(s) 1 and Paragraph(s) 0117); however, BHEDA fails to anticipate or show as obvious in combination or alone a cutting mechanism making a second cut a distance away from the printhead as well as the development of a tail.
MARK (US-20140361460-A1) teaches a process of extruding composites through an extrusion nozzle (abstract and Figure(s) 22, 10); however, MARK fails to anticipate or show as obvious in combination or alone a second cut of the continuous reinforcement a second distance away from the outlet of the nozzle. The cutter as proposed by MARK is provided adjacent to the nozzle outlet and is incapable of performing a cut at two separate distances. Thus, the cutter as proposed by MARK 
DODWORTH (US-20180111339-A1) teaches a process of making two simultaneous cuts to create a composite with a loop shape or straight fibers (abstract, Figure(s) 1); however, DODWORTH fails to anticipate or show as obvious in combination or alone the process of moving the outlet of the printhead away from the composite structure (i.e. the loop shape or the straight fibers).
TYLER (US-20180207868-A1) teaches a composite structure with a rotary cutter that is capable of cutting at two distances (Paragraph(s) 0026, 0033-0034); however, TYLER fails to anticipate or show as obvious in combination or alone moving the outlet of the printhead away from the composite structure as well as making two cuts at two separate distances (Paragraph(s) 0026).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. ”Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743